Order entered December 18, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01292-CV

                      IN RE RODNEY J. MCGAFFEY, Relator

              Original Proceeding from the 439th Judicial District Court
                              Rockwall County, Texas
                           Trial Court Cause No. 1-10-582

                                       ORDER
                      Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.




                                              /David L. Bridges/
                                              DAVID L. BRIDGES
                                              JUSTICE